TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 5, 2015



                                      NO. 03-14-00208-CV


Canyon Lake Island Property Owners Association, Cynthia M. Griffin, Richard A. Conley,
                             and Bill Lester, Appellants

                                                 v.

    Sterling/Suggs Limited Partnership, Neal E. Suggs, and Nadine R. Suggs, Appellees




         APPEAL FROM 207TH DISTRICT COURT OF COMAL COUNTY
     BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND GOODWIN
       REVERSED AND REMANDED -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the class-certification order signed by the district court on March 21,

2014. Having reviewed the record and the parties’ arguments, the Court holds that there was

reversible error in the district court’s class-certification order. Therefore, the Court reverses the

district court’s class-certification order, decertifies the class, and remands this matter to the

district court for further proceedings consistent with this opinion. The appellees shall pay all

costs relating to this appeal, both in this Court and the court below.